DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., (US 2019/0342910 A1), in view of Chen et al., (US 2016/0285595 A1).

Regarding Claim 1,	 Cao discloses a method comprising: 
receiving, by a wireless device, one or more messages indicating: (Cao, Fig. 13B, [0275] Base Station transmitting a message to a UE or UEs, [0277] The message transmitted at 1354, indicating the SL communication resource configuration which is receiving by a wireless device UE receiving one or more messages indicating)
a plurality of repetition values of a physical sidelink shared channel (PSSCH); and (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206]) 
for the PSSCH; (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206]) 
receiving a sidelink control information: (Cao, [0099] sidelink control information)
scheduling a transport block; and (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB.  The Fig. 1K [0129], [0132], [0141], [0146], [0151]-[0152], [0158], [0161], [0164], [0181], Fig. 6A [0187], [0190], [0192], [0194]-[0198], and [0202] further be referred for details)
(Cao, The paragraph [0106] discloses retransmission of the TB be referred to as repetitions, [0115] repetitions according to repetition number.  Various paragraphs disclose repetitions of TB, and repetition number which is K, Fig. 1K, [0129], [0132], Fig. 2, [0138], Fig. 3A [0145]-[0146].  The other paragraphs such as [0158], [0164], [0181], [0190], [0192], [0202], [0265], and [0278])
receiving, via the PSSCH, the transport block; (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206]) 
determining, based on the first repetition value and, to transmit an acknowledgment for the transport block; and (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB.  The Fig. 1K [0129], [0132], [0141], [0146], [0151]-[0152], [0158], [0161], [0164], [0181], Fig. 6A [0187], [0190], [0192], [0194]-[0198], and [0202] further be referred for details)
transmitting the acknowledgment for the transport block. (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB.  The Fig. 1K [0129], [0132], [0141], [0146], [0151]-[0152], [0158], [0161], [0164], [0181], Fig. 6A [0187], [0190], [0192], [0194]-[0198], and [0202] further be referred for details, [0116] feedback is being interpreted as an acknowledgement)

However, Chen explicitly discloses about repetition threshold.  (Fig. 20, [0081]-[0082] To reduce the power consumption at a UE side and improve the resource efficiency, a threshold for a repetition number for a data block transmission is specified)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Cao before the effective filing date of the claimed invention with that of Chen so that a repetition threshold be included in a method.  The motivation to combine the teachings of Chen would reduce the power consumption and improve the resource efficiency.  (Chen, Abstract, [0002]-[0004])
 
Regarding Claim 2,	 The combination of Cao and Chen disclose the method of claim 1, wherein the determining, based on the first repetition value and the repetition threshold, is based on the first repetition value being equal to or less than the repetition threshold.  (Cao, The reference discloses about repetition/number of repetitions through various passages.  The paragraph [0106] discloses retransmission of the TB be referred to as repetitions, [0115] repetitions according to repetition number.  Various paragraphs disclose repetitions of TB, and repetition number which is K, Fig. 1K, [0129], [0132], Fig. 2, [0138], Fig. 3A [0145]-[0146].  The other paragraphs such as [0158], [0164], [0181], [0190], [0192], [0202], [0265], and [0278] also disclose about repetition number. Chen, Chen compliments the teachings of Cao being an analogous prior art.  Chen explicitly discloses and extensively discusses and teaches on repletion number handling through Figs. 10-20, and paragraphs [0061]-[0085].  Fig. 10, paragraphs [0060]-[0063] disclose that during first and the second retransmission, the data block is transmitted with a second repetition number 1030 and 1050, where 1030 is equal to 1050.  Further, 1030 and 1050 are smaller than 1010, Fig. 20, paragraphs [0081]-[0082], To reduce the power consumption at a UE side and improve the resource efficiency, a threshold for a repetition number for a data block transmission is specified)

Regarding Claim 3,	 The combination of Cao and Chen disclose the method of claim 1, wherein each of the plurality of repetition values of the PSSCH indicates a plurality of repetition transmissions of the PSSCH.  (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206], The reference discloses about repetition/number of repetitions through various passages.  The paragraph [0106] discloses retransmission of the TB be referred to as repetitions, [0115] repetitions according to repetition number.  Various paragraphs disclose repetitions of TB, and repetition number which is K, Fig. 1K, [0129], [0132], Fig. 2, [0138], Fig. 3A [0145]-[0146].  The other paragraphs such as [0158], [0164], [0181], [0190], [0192], [0202], [0265], and [0278])
 
Regarding Claim 4,	The combination of Cao and Chen disclose the method of claim 3, wherein the plurality of repetition transmissions of the PSSCH comprise transmission and retransmissions of the PSSCH with different redundancy versions. (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206])The paragraphs [0265], and [0278] disclose about redundancy version) 

Regarding Claim 5,	 The combination of Cao and Chen disclose the method of claim 4, wherein the different redundancy versions are indicated to the wireless device via the sidelink control information. (Cao, The paragraphs [0265], and [0278] disclose about redundancy version, [0099] sidelink control information)
  
Regarding Claim 6,	 The combination of Cao and Chen disclose the method of claim 1, wherein the repetition threshold for the PSSCH comprise a repetition value for a transmission.  (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206])The reference discloses about repetition/number of repetitions through various passages.  The paragraph [0106] discloses retransmission of the TB be referred to as repetitions, [0115] repetitions according to repetition number.  Various paragraphs disclose repetitions of TB, and repetition number which is K, Fig. 1K, [0129], [0132], Fig. 2, [0138], Fig. 3A [0145]-[0146].  The other paragraphs such as [0158], [0164], [0181], [0190], [0192], [0202], [0265], and [0278]) 

Regarding Claim 7,	 The combination of Cao and Chen disclose the method of claim 1, wherein the receiving the sidelink control information comprises receiving the sidelink control information from a reception resource pool.  (Cao, [0099] sidelink control information, Fig. 4, [0075], and [0091] SL transmission scheme relies on the concept of a resource pool (RP) defining a pool of communication resources that are available for SL communication)

Regarding Claim 8,	 The combination of Cao and Chen disclose the method of claim 1, wherein the transport block is transmitted via a sidelink.  (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB.  The Fig. 1K [0129], [0132], [0141], [0146], [0151]-[0152], [0158], [0161], [0164], [0181], Fig. 6A [0187])

Regarding Claim 9,	 The combination of Cao and Chen disclose the method of claim 1, wherein the receiving the one or more messages comprises receiving, by the wireless device, the one or more messages from a second wireless device (Cao, Fig. 13B, [0275] Base Station transmitting a message to a UE or UEs, [0277] The message transmitted at 1354, indicating the SL communication resource configuration, Fig. 15, [0291], and [0294], Second wireless device (UE) 1554b)

Regarding Claim 10,	The combination of Cao and Chen disclose the method of claim 1, wherein the receiving the one or more messages comprises receiving, by the wireless device, the one or more messages from a base station.  (Cao, Fig. 13B, [0275] Base Station transmitting a message to a UE or UEs, [0277] The message transmitted at 1354, indicating the SL communication resource configuration)

Regarding Claim 11,	Cao discloses a wireless device comprising: (Cao, Fig. 1, [0039] the wireless communication system 100 includes remote unit 105, which is wireless device, Figs. 14 and 15 also disclose wireless devices)
one or more processors; and (Cao, Fig. 15, [0291], and [0294] Processor 1576a)
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: (Cao, Fig. 15, [0291], and [0294] memory 1578a, Processor 1576a)
receive one or more messages indicating: (Cao, Fig. 13B, and [0275] Base Station transmitting a message to a UE or UEs, [0277] The message transmitted at 1354, indicating the SL communication resource configuration)
a plurality of repetition values of a physical sidelink shared channel (PSSCH); and (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206]) 
for the PSSCH; (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206]) 
receive a sidelink control information: (Cao, [0099] sidelink control information SCI)
scheduling a transport block; and (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB)
 indicating a first repetition value of the plurality of repetition values; (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB.  The Fig. 1K [0129], [0132], [0141], [0146], [0151]-[0152], [0158], [0161], [0164], [0181], Fig. 6A [0187])
 receive, via the PSSCH, the transport block; (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206]) 
determine, based on the first repetition value and, to transmit an acknowledgment for the transport block; and (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB.  The Fig. 1K [0129], [0132], [0141], [0146], [0151]-[0152], [0158], [0161], [0164], [0181], Fig. 6A [0187])
transmit the acknowledgment for the transport block.  (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB, [0116] feedback is being interpreted as an acknowledgement)
Cao does not explicitly disclose about a repetition threshold.
(Fig. 20, [0081]-[0082] To reduce the power consumption at a UE side and improve the resource efficiency, a threshold for a repetition number for a data block transmission is specified)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Cao before the effective filing date of the claimed invention with that of Chen so that a repetition threshold be included in a method.  The motivation to combine the teachings of Chen would reduce the power consumption and improve the resource efficiency.  (Chen, Abstract, [0002]-[0004])
 
Regarding Claim 12,	 The combination of Cao and Chen disclose the wireless device of claim 11 (Cao, Fig. 1, [0039] the wireless communication system 100 includes remote unit 105, which is wireless device, Figs. 14 and 15 also disclose wireless devices), wherein the determination, based on the first repetition value and the repetition threshold, is based on the first repetition value being equal to or less than the repetition threshold. (Cao, The reference discloses about repetition/number of repetitions through various passages.  The paragraph [0106] discloses retransmission of the TB be referred to as repetitions, [0115] repetitions according to repetition number.  Various paragraphs disclose repetitions of TB, and repetition number which is K, Fig. 1K, [0129], [0132], Fig. 2, [0138], Fig. 3A [0145]-[0146].  The other paragraphs such as [0158], [0164], [0181], [0190], [0192], [0202], [0265], and [0278], ) Chen explicitly discloses and extensively discusses and teaches on repletion number handling through Figs. 10-20, and paragraphs [0061]-[0085].  Fig. 10, paragraphs [0060]-[0063] disclose that during first and the second retransmission, the data block is transmitted with a second repetition number 1030 and 1050, where 1030 is equal to 1050.  Further, 1030 and 1050 are smaller than 1010, Fig. 20, paragraphs [0081]-[0082], To reduce the power consumption at a UE side and improve the resource efficiency, a threshold for a repetition number for a data block transmission is specified)
 
Regarding Claim 13,	 The combination of Cao and Chen disclose the wireless device of claim 11 (Cao, Fig. 1, [0039] the wireless communication system 100 includes remote unit 105, which is wireless device, Figs. 14 and 15 also disclose wireless devices), wherein each of the plurality of repetition values of the PSSCH indicates a plurality of repetition transmissions of the PSSCH. (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206], The reference discloses about repetition/number of repetitions through various passages.  The paragraph [0106] discloses retransmission of the TB be referred to as repetitions, [0115] repetitions according to repetition number.  Various paragraphs disclose repetitions of TB, and repetition number which is K, Fig. 1K, [0129], [0132], Fig. 2, [0138], Fig. 3A [0145]-[0146].  The other paragraphs such as [0158], [0164], [0181], [0190], [0192], [0202], [0265], and [0278])

Regarding Claim 14,	 The combination of Cao and Chen disclose the wireless device of claim 13 (Cao, Fig. 1, [0039] the wireless communication system 100 includes remote unit 105, which is wireless device, Figs. 14 and 15 also disclose wireless devices), wherein the plurality of repetition transmissions of the PSSCH comprise transmission and retransmissions of the PSSCH with different redundancy versions. (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206], The paragraphs [0265], and [0278] disclose about redundancy version) 
 
Regarding Claim 15,	 The combination of Cao and Chen disclose the wireless device of claim 14 (Cao, Fig. 1, [0039] the wireless communication system 100 includes remote unit 105, which is wireless device, Figs. 14 and 15 also disclose wireless devices), wherein the different redundancy versions are indicated to the wireless device via the sidelink control information. (Cao, The paragraphs [0265], and [0278] disclose about redundancy version, The paragraph [0099] discloses about sidelink control information (SCI))
 
Regarding Claim 16,	 The combination of Cao and Chen disclose the wireless device of claim 11 (Cao, Fig. 1, [0039] the wireless communication system 100 includes remote unit 105, which is wireless device, Figs. 14 and 15 also disclose wireless devices), wherein the repetition threshold for the PSSCH comprise a repetition value for a transmission. (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206], The reference discloses about repetition/number of repetitions through various passages.  The paragraph [0106] discloses retransmission of the TB be referred to as repetitions, [0115] repetitions according to repetition number.  Various paragraphs disclose repetitions of TB, and repetition number which is K, Fig. 1K, [0129], [0132], Fig. 2, [0138], Fig. 3A [0145]-[0146].  The other paragraphs such as [0158], [0164], [0181], [0190], [0192], [0202], [0265], and [0278])

Regarding Claim 17,	The combination of Cao and Chen disclose the wireless device of claim 11 (Cao, Fig. 1, [0039] the wireless communication system 100 includes remote unit 105, which is wireless device, Figs. 14 and 15 also disclose wireless devices), wherein the reception of the sidelink control information comprises receiving the sidelink control information from a reception resource pool. (Cao, [0099] sidelink control information SCI, Fig. 4, [0075], and [0091] SL transmission scheme relies on the concept of a resource pool (RP) defining a pool of communication resources that are available for SL communication)
 
Regarding Claim 18,	 The combination of Cao and Chen disclose the wireless device of claim 11 (Cao, Fig. 1, [0039] the wireless communication system 100 includes remote unit 105, which is wireless device, Figs. 14 and 15 also disclose wireless devices), wherein the transport block is received via a sidelink.  (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB.  The Fig. 1K [0129], [0132], [0141], [0146], [0151]-[0152], [0158], [0161], [0164], [0181], Fig. 6A [0187])

Regarding Claim 19,	The combination of Cao and Chen disclose the wireless device of claim 11 (Cao, Fig. 1, [0039] the wireless communication system 100 includes remote unit 105, which is wireless device, Figs. 14 and 15 also disclose wireless devices), wherein the reception of the one or more messages from at least one of: a second wireless device (Cao, Fig. 15, [0291], and [0294], Second wireless device (UE) 1554b); or a base station. (Cao, Fig. 13B, [0275] Base Station transmitting a message to a UE or UEs, [0277] The message transmitted at 1354, indicating the SL communication resource configuration)
 
Regarding Claim 20,	 Cao discloses a system comprising: (Cao, Fig. 1, [0039] the wireless communication system 100)
a base station comprising: (Cao, Fig. 1, [0039] Base Unit 110 which is Base Station, Fig. 15, Base Station, BS 1556)
one or more first processors; and (Cao, Fig. 15, [0292] BS 1556, Processor 1562)
first memory storing first instructions that, when executed by the one or more first processors, cause the base station to transmit one or more messages indicating: (Cao, Fig. 15, [0292] memory 1564, Base Station 1556, Processor 1562)
(Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206])
for the PSSCH; (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206]) 
a first wireless device comprising: (Cao, Fig. 15, [0291], and [0294] first wireless device which is UE 1554 a)
one or more second processors; and (Cao, Fig. 15, [0294], Processor 1576a)
second memory storing second instructions that, when executed by the one or more second processors, cause the first wireless device to: (Cao, Fig. 15, [0291], [0294] UE 1554a, second memory 1578b, second processor 1576b)
transmit a sidelink control information: (Cao, [0099] sidelink control information)
scheduling a transport block; and (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB)
indicating a first repetition value of the plurality of repetition values; (Cao, The paragraph [0106] discloses retransmission of the TB be referred to as repetitions, [0115] repetitions according to repetition number.  Various paragraphs disclose repetitions of TB, and repetition number which is K, Fig. 1K, [0129], [0132], Fig. 2, [0138], Fig. 3A [0145]-[0146].  The other paragraphs such as [0158], [0164], [0181], [0190], [0192], [0202], [0265], and [0278])
transmit, via the PSSCH, the transport block; and (Cao, Cao discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206]) 
receive an acknowledgment for the transport block; and (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB, [0116] feedback is being interpreted as an acknowledgement)
a second wireless device comprising: (Cao, Fig. 15, [0291], and [0294], Second wireless device (UE) 1554b)
one or more third processors; and (Cao, Fig. 15, [0291], and [0294] Processor 1576a, and 1576b, and also may have third processor, Fig.14 discloses third, fourth etc. wireless devices which have one or more third processors)
third memory storing third instructions that, when executed by the one or more third processors, cause the second wireless device to: (Cao, Fig. 15, [0291], and [0294] Processor 1576a, and 1576b memory 1578a, and 1578b, and can have third memory, and third processor, Fig. 14 discloses third, fourth etc. wireless devices which have one or more third memory)
receive the one or more messages; (Cao, Fig. 13B, [0275] Base Station transmitting a message to a UE or UEs, [0277] The message transmitted at 1354, indicating the SL communication resource configuration which is equivalent to receiving one or more messages)
receive the sidelink control information: receive, via the PSSCH, the transport block; (Cao, [0099] sidelink control information,  Cao further discloses about PSSCH through paragraphs [0161], [0167], Fig. 5, [0183], paragraph [0203], and Fig. 7, paragraphs [0205]-[0206])  (Document Samsung discloses PSSCH)
determine, based on the first repetition value and, to transmit the acknowledgment for the transport block; and (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB, [0116] feedback is being interpreted as an acknowledgement)
transmit the acknowledgment for the transport block.  (Cao, Transport block is disclosed through various passages in the reference, The paragraph [0106] discloses about transport block (TB), retransmission of TB/repetition of TB. The paragraph [0128] discloses about potential transmission of a TB, [0116] feedback is being interpreted as an acknowledgement)
Cao does not explicitly disclose about a repetition threshold.
However, Chen explicitly discloses about repetition threshold.  (Fig. 20, [0081]-[0082] To reduce the power consumption at a UE side and improve the resource efficiency, a threshold for a repetition number for a data block transmission is specified)
 reduce the power consumption and improve the resource efficiency.  (Chen, Abstract, [0002]-[0004])
 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) 3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1906941, Agenda item: 7.2.4.5, Source: Samsung, Title: On Physical Layer Procedures for NR V2X.  The reference discloses information related to application, and discusses on the recent developments on the subject matter.
(b) 3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1906881, Agenda item: 7.2.4.5. , Source: China Telecom, Title: On Physical Layer Procedure for NR sidelink.
(c) Barry et al., (Pub. No.: US 2004/0221222A1), Barry also discloses regarding repletion through paragraph [0036], [0054] and also regarding less than or equal to repetition threshold through paragraphs [0037]-[0038], and [0088])
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463